DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 14, 15c, 36, 17, 19, 30, 37, 40.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  “an oxidizer pump” is believed to be in error --the pump-- and “the oxidizer pump” is believed to be in error for --the pump--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman 2014/0069090 in view of Higashimori 2012/0134797 and Blanchet EP 0677920 A1.
	In regards to Independent Claim 1, Kaufman teaches (particularly in figure 3) a method for generating energy (from turbine generator 302) from a liquid oxidizer (liquid oxidizer from air tank 326) and a liquid or gaseous fuel (paragraph [0045]) in a turbo-electric system (turbine and generator 302), wherein the method comprising the steps of: providing only liquid oxidizer (liquid air from 326) as an oxidizer in a turbine system for a combustion process (as shown in figure 3, where liquid air, combustion gas diluent optionally added by opening valve 356, and fuel is injected into combustor 304), injected the oxidizer in liquid form directly into a combustion chamber of a turbine (oxidant from 326 is further compressed with pump 352 before injected into 304): pressurizing the oxidizer in liquid form in a pump (352) instead of in a compression phase (352 is a pump and not an axial compressor); evaporating the oxidizer only in the combustion chamber (oxidizer from 326 is evaporated in combustor 304 to mix with fuel for combustion), then the oxidizer is burned together with the fuel (paragraph [0045]), the oxidizer being brought to an injection pressure below its critical temperature and injected into the combustion chamber (oxidizer must be below critical temperature to be in a liquid phase when entering the combustion chamber 304); expanding combustion gases in the turbine (turbine 302 is downstream of 304); delivering mechanical shaft energy from the turbine to a generator (combination turbine-generator 302, paragraph [0045]); converting electrical current from the generator as required (with controller 308); and passing the electrical current on to an electric drive motor (motors for wheels 242, paragraph [0042]) to the electric drive motor directly from the generator.  However, Kaufman does not teach that the total pressure ratio of the turbine is 200 or more, or that the generator can act as a motor during startup.  Higashimori teaches using multiple turbine stages in order to capture more energy from a working fluid with a large heat drop and pressure ratio (paragraph [0004]).  Blanchet teaches operating a generator as a motor during startup (abstract).  Therefore, the expansion ratio across a turbine section is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that using multiple turbine stages allows a higher expansion ratio across the turbine section (paragraph [0004]). Therefore, since the general conditions of the claim, i.e. that more stages can be used in a turbine section, were disclosed in the prior art by Higashimori, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to provide a turbine section with a number of stages to allow an expansion ratio of 200 or greater, as taught by Higashimori, in order to utilize more of the large heat drop and pressure ratio provided by the working fluid (paragraph [0004]).  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to operate the generator of Kaufman in view of Higashimori as a motor during startup, as taught by Blanchet, in order to use a single alternator to light the turbine combustion chambers during startup and act as a generator during normal operation (Abstract and 5th to last paragraph of Blanchet).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman in view of Higashimori and Blanchet, as applied to claim 3 above, and further in view of Karig 3,736,745 and Place 707,634.
	Regarding Dependent Claim 4, Kaufman in view of Higashimori and Blanchet teaches the invention as claimed and discussed above, and Kaufman further teaches a vessel for storing the oxidizer (326); a fuel vessel for storing the fuel (fuel vessel in figure 3 below); an oxidizer pump (352), which is arranged downstream of the vessel, with connection to the turbine (through lines between 352 and 304 in figure 3); the combustion chamber (304) with connection to the oxidizer pump and the fuel (as shown in figure 3); the turbine (302), which is arranged downstream of the combustion chamber (as shown in figure 3); the generator, with connection to the turbine (turbine generator 302 shown connected in figure 3); a voltage / frequency converter (308, paragraph [0045]), which is arranged downstream of the generator (308 connected to 302 in figure 3); and wherein the intermediate storage being an accumulator (battery 332) for the electrical current, the intermediate storage being arranged downstream of the voltage / frequency converter (332 connected by a line to 308).  However, Kaufman in view of Higashimori and Blanchet does not teach that the vessel for storing oxidizer is vacuum-insulated, a fuel pump for the fuel, or an injection plate for the combustion chamber.  Karig teaches using a fuel pump (18b) for injecting fuel into a combustion chamber (16), wherein the upstream end of the combustor acts as an injection plate receiving both the fuel (from 18b) and oxidizer (from 17c).  Place teaches using vacuum insulation to store liquid air (Page 2, Col. 1, ll. 17-31).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to use the fuel pump of Karig on the fuel line of Kaufman in view of Higashimori and Blanchet, to use the injection plate of Karig at the upstream end of the combustion chamber of Kaufman in view of Higashimori and Blanchet, and to use vacuum insulation around the oxidizer vessel of Kaufman in view of Higashimori and Blanchet, as taught by Place, in order to regulate the flow of fuel entering the combustion chamber (Col. 4, ll. 63-66 of Karig), inject oxidizer and fuel into the upstream end of the combustion chamber at proper volumes for complete burning of the fuel (Col. 4, ll. 14-18 of Karig), and to use the best possible insulator against heat to prevent the heat of the atmosphere from entering the liquid air vessel (Page 2, Col. 1, ll. 20-31 of Place).

    PNG
    media_image1.png
    628
    310
    media_image1.png
    Greyscale

Figure 3 of Kaufman
	Regarding Dependent Claim 5, Kaufman in view of Higashimori, Blanchet, Karig, and Place teaches the invention as claimed and discussed above, and Kaufman further teaches a vehicle (201) with the device (300, paragraph [0045]), which is part of a drive unit (paragraph [0042], driving of two motorized wheels 242), the vehicle comprising: the device from claim 4 for generating drive energy (see rejection of claim 4 above); and the electric drive motor (motorized wheels 242, paragraph [0042]).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of dependent claim 6, removing cold liquified air from the vacuum-insulated vessel in order to cool the passenger compartment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741